It appearing to the court that the following persons, viz. A. Lorcy, R. W. Groves, A. Simonet, T. Mendenhall, A. Delannoy, M. Reingeard, and L. Barrie, who were duly summoned as garnishees, have severally made returns, admitting that they were indebted to the defendant at the time of service of the attachment, in the sums therein specified.
On the motion of counsel for plaintiff, it is ordered, that the plaintiff have leave to enter up judgments against the said garnishees severally for the amount by them respectively admitted to be due at the time of service of the attachment.
It further appearing to the court, that two thousand eight hundred and eighty-six dollars and eighty cents, now remain in the clerk’s office of this court, being nett amount of sales made by order of this court of property levied on under this attachment : It is ordered, that the same be paid over to the plaintiff in attachment, or his attorney, without delay.
And it further appearing to the court, that Samuel Williams, B. Maurice, H. Ross, M. Nazaret, and Charles Machín, who were summoned as garnishees in the above cause, have severally made default, and have failed to make their returns on or before the first day of this term, in conformity with a rule of this court, made in the term of January last, and due proof of the service of the said rule being made to the satisfaction of the court: It is ordered, that attachments as for contempt do issue against the said several garnishees.